DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ after final submission, filed on 02/26/2022, in response to the rejection of claims 1-6 from the final office action (11/26/2021), by argument only is entered and will be addressed below.

Response to Arguments
Applicant's arguments filed 02/26/2022 have been fully considered but they are persuasive.
In regarding to 35 USC 103 rejection of claims 1-6 over Gong ‘764 and Isobe ‘424, Applicants argue that ‘424 never motions more than one surface because it is production of a sintered hard alloy for cutting tools, see the bottom of page 4 to page 5.
	This argument is found not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on ‘764 in view of ‘424.
curl of the mask 100 may be generated by the kind of the mask 100 or the internal plating stress or tension in the process of forming the mask 100, stretching the mask 100, or attaching the mask 100 to the mask frame 200” ([0082]), “the curl value of the mask may be controlled by adjusting the amount of the constant current. Here, the adjustment of weight ratio of the nickel (Ni) plating solution, the adjustment of weight ratio of the stress relieving agent, and the control of the constant current may be each independently performed. Further, all or some of the adjustment of weight ratio of the nickel (Ni) plating solution, the adjustment of weight ratio of the stress relieving agent, and the control of the constant current may be performed” (2nd half of [0122], clearly aiming to minimize the nickel mass variation),
	
‘764 is silent only to the extent of the current adjustment (between the two opposite surfaces), or the weight ratio difference (between the two opposite surfaces).

	‘424 is cited for “the larger the content gradient of the metallic binder phase … the larger the compressive residual stress”. A person of ordinary skill in the art would have known that too large content gradient would lead to too much residual stress for the curl generated by ‘764’s “forming the mask 100, stretching the mask 100, or attaching the mask 100 to the mask frame 200”. Routine optimization will find mass difference less than or equal to 0.6 (mass%).  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716